FILED
                            UNITED STATES DISTRICT COURT                            MAR 1 6 2010
                            FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WHITTINGTON, CLERK
                                                                                    u.s. DISTRICT COURT

KAREN LONG,                                   )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.        10 0429
DEPARTMENT OF DEFENSE,                        )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Plaintiff alleges that, since the late 1970s, the military has "been doing ... medical

research in the (sky) by way ofa (doppler)[,]" Compi. at 1, and that the doppler "destroy[ed]



                                                  1
[her] body, jobs, schools, homes, USA money currency and personal life." Id. at 2. She further

alleges that a military lab spilled an unspecified substance over her to further victimize her. Id.

Plaintiff demands monetary damages. Id.

       The court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519,520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual

contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and

must be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.




                                               United States District Judge




                                                  2